[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Bennett, Slip Opinion No. 2018-Ohio-3973.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-3973
                       DISCIPLINARY COUNSEL v. BENNETT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Bennett, Slip Opinion No.
                                   2018-Ohio-3973.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to provide competent representation to a client, failing to
        keep a client reasonably informed about the status of a matter, and
        engaging     in    conduct     involving    dishonesty,     fraud,    deceit,   or
        misrepresentation—One-year suspension.
     (No. 2018-0252—Submitted April 10, 2018—Decided October 2, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-065.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Clyde Bennett II, of Cincinnati, Ohio, Attorney
Registration No. 0059910, was admitted to the practice of law in Ohio in 1992.
                             SUPREME COURT OF OHIO




       {¶ 2} On September 26, 2007, Bennett pleaded guilty to structuring
financial transactions to avoid federal reporting requirements for transfers in excess
of $10,000. Consequently, we suspended his license to practice law on an interim
basis on February 15, 2008. In re Bennett, 117 Ohio St. 3d 1401, 2008-Ohio-594,
881 N.E.2d 270. On February 4, 2010, we indefinitely suspended him from the
practice of law with credit for time served for the conduct underlying his criminal
conviction and we reinstated him to the practice of law on April 29, 2011.
Disciplinary Counsel v. Bennett, 124 Ohio St. 3d 314, 2010-Ohio-313, 921 N.E.2d
1064, reinstatement granted, 128 Ohio St. 3d 1220, 2011-Ohio-2248, 946 N.E.2d
757.
       {¶ 3} In a complaint certified to the Board of Professional Conduct on
December 6, 2016, relator, disciplinary counsel, charged Bennett with multiple
ethical violations arising out of his representation of a single client. Based on the
parties’ stipulations and evidence adduced at a hearing, a panel of the board issued
a report finding that Bennett violated four professional conduct rules and
recommending that three other alleged violations be dismissed and that Bennett be
suspended from the practice of law for six months. The board adopted the panel’s
report in its entirety, and no objections have been filed.
       {¶ 4} We adopt the board’s findings of fact and misconduct, but find that
the appropriate sanction for Bennett’s misconduct is a one-year suspension from
the practice of law.
                                    Misconduct
       {¶ 5} On January 17, 2014, John Kelley was convicted of two counts of
attempted murder and four counts of felonious assault and sentenced to 25 years in
prison. The First District Court of Appeals affirmed Kelley’s conviction on
December 19, 2014, and he had 45 days—until February 2, 2015—to perfect his
appeal to this court. See S.Ct.Prac.R. 7.01(A).




                                          2
                                 January Term, 2018




          {¶ 6} In January 2015, Kelley’s mother asked Bennett to represent him in
that appeal. Bennett agreed to undertake the representation for a flat fee of $5,000,
but he did not reduce the agreement to writing and failed to effectively
communicate that he did not intend to begin work until the entire flat fee had been
paid. Kelley’s mother paid Bennett $2,500 on January 12, 2015. Treating the fee
as a flat fee earned upon receipt, Bennett deposited the money into his operating
account without simultaneously advising Kelley’s family of the possibility of a
refund.
          {¶ 7} Bennett claimed that he had been under the mistaken belief that his
representation did not commence until the client paid the agreed retainer in full, he
filed a notice of appearance in a case, or he otherwise conducted some public legal
matter on behalf of the client. Although he began to do some preliminary work on
Kelley’s case after receiving half of the agreed retainer, he did not consider that
work to have commenced the representation.
          {¶ 8} Bennett’s stated legal strategy was to pursue Kelley’s state remedies
before filing a petition for habeas corpus in federal court. But Bennett did not have
an adequate understanding of the legal requirement that prisoners exhaust all state
court remedies before raising claims in a federal habeas corpus proceeding.
Believing that a direct appeal to this court would be unsuccessful, and recognizing
that Kelley’s principal arguments required evidence outside the record, Bennett
determined that a petition for postconviction relief in state court followed by a
federal habeas petition was a better course of action. He therefore elected not to
file a timely direct appeal to this court. However, he failed to inform Kelley of that
fact during a meeting between the two men shortly after the February 2, 2015 filing
deadline had passed. Eventually, after receiving an additional $1,000 toward the
retainer—including a $500 payment from Kelley on February 3, 2015—Bennett
decided that he had received enough money to enter an appearance and undertake
the representation.




                                           3
                               SUPREME COURT OF OHIO




       {¶ 9} On March 3, 2015, Bennett filed a perfunctory one-page motion for
delayed appeal in this court. His affidavit in support of that motion stated:


           The Defendant did not file for an appeal on time because counsel
           for Defendant was not retained until several days after the
           expiration of the 45 day time period. Counsel immediately filed
           the instant Motion for Delayed Appeal. Defendant’s family
           could not procure funds to retain counsel until after the
           expiration of the 45 day time period.


       {¶ 10} Bennett has acknowledged that his affidavit intentionally omitted
relevant information and is misleading. Specifically, Bennett admitted that the
omissions were significant and designed to mislead a court considering a
subsequent habeas petition into believing that “a good faith attempt was made to
avail Mr. Kelley of his state remedies.” In his testimony before the board, Bennett
maintained that he had no expectation that the motion would be granted because it
was a pro forma filing intended only to exhaust Kelley’s state court remedies before
filing a petition to vacate Kelley’s sentence in the state trial court. He did not send
a copy of the motion to Kelley or his family, nor did he disclose his purported
litigation strategy to them.
       {¶ 11} Kelley’s mother made two additional $500 payments to Bennett on
April 6 and May 4, 2015. And we denied Bennett’s motion for delayed appeal on
April 29, 2015. The following week, Bennett wrote to Kelley and stated:


              Unfortunately, the Ohio Supreme Court denied our request for
       a delayed appeal.        This concludes my representation of you.
       However, your next legal procedure is a federal habeas petition. I will
       do [sic] same if your mother and/or family continues to make




                                          4
                                January Term, 2018




       payments.      The habeas petition must demonstrate that you
       experienced a constitutional deprivation.
              Please write back as soon as possible.


Bennett received no response and made several unsuccessful attempts to contact
Kelley’s family.    But he ceased all communications after receiving Kelley’s
grievance in August 2015.
       {¶ 13} Kelley retained new counsel who alleged that Bennett’s ineffective
assistance of counsel constituted good cause for the filing of Kelley’s second
motion for delayed appeal, but we denied that motion. The United States District
Court for the Southern District of Ohio, Western Division, later found that
Bennett’s deficiencies in performance excused Kelley’s failure to timely appeal his
conviction to this court, but nonetheless dismissed his habeas petition on other
grounds.
       {¶ 14} The board found that the above-described conduct violated
Prof.Cond.R. 1.1 (requiring a lawyer to provide competent representation to a
client), 1.4(a)(3) (requiring a lawyer to keep the client reasonably informed about
the status of a matter), 1.5(d)(3) (prohibiting a lawyer from charging a fee
denominated as “earned upon receipt,” “nonrefundable,” or in any similar terms
without simultaneously advising the client in writing that the client may be entitled
to a refund of all or part of the fee if the lawyer does not complete the
representation), and 8.4(c) (prohibiting a lawyer from engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation). The parties jointly
requested that four other alleged violations be dismissed, and the board agreed.
       {¶ 15} Based on the foregoing, we agree that Bennett’s conduct violated
Prof.Cond.R. 1.1, 1.4(a)(3), 1.5(d)(3), and 8.4(c) and hereby dismiss the remaining
allegations of relator’s complaint.




                                         5
                              SUPREME COURT OF OHIO




                                       Sanction
        {¶ 16} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
        {¶ 17} The parties stipulated and the board found that the relevant
aggravating factors include Bennett’s prior indefinite suspension from the practice
of law for conduct involving dishonesty, fraud, deceit, or misrepresentation, his
commission of multiple offenses, and the fact that his misconduct involved a
vulnerable criminal defendant. See Gov.Bar R. V(13)(1), (4), and (8).
        {¶ 18} The board deemed Bennett’s misrepresentations to be “a most
serious offense” and noted that it had no way of knowing whether this court would
have exercised jurisdiction over Kelley’s direct appeal had it been timely filed. It
also found that despite Bennett’s arguments to the contrary, his misconduct caused
harm to his client by depriving him of the opportunity to directly appeal his
conviction and sentence, leaving him to retain new counsel and creating additional
procedural hurdles in his quest for federal habeas relief.
        {¶ 19} Moreover, the board could not reconcile Bennett’s testimony
regarding his litigation strategy with his actions. He testified that he intended to
file a delayed appeal followed by a petition for postconviction relief on Kelley’s
behalf. Yet he received payments totaling $4,500, filed a single-page motion for
delayed appeal with a one-page supporting affidavit, and then told his client that
his representation was complete—without even mentioning the possibility of filing
a petition for post-conviction relief in state court.
        {¶ 20} Mitigating factors include Bennett’s cooperative attitude toward the
disciplinary proceedings and strong evidence of his character and reputation from
a significant number of lawyers and judges, though few of those letters suggest that
their authors have specific knowledge of the misconduct alleged in this case. See




                                           6
                               January Term, 2018




Gov.Bar R. V(13)(C)(4) and (5). The board also attributed mitigating effect to
Bennett’s payment of $4,500 in full restitution to Kelley’s family, see Gov.Bar R.
V(13)(C)(3), the fact that his misconduct did not procedurally bar his client’s
federal habeas action, his sincere and contrite appearance during his hearing
testimony, and his acceptance of responsibility for his misconduct.
       {¶ 21} The board recommends that the appropriate sanction for Bennett’s
misconduct is a six-month suspension from the practice of law. In support of that
sanction, the board cites six cases in which we have imposed one-year suspensions
with six months stayed on conditions on attorneys who, like Bennett, made false or
misleading statements to a court. See Disciplinary Counsel v. Schuman, 152 Ohio
St.3d 47, 2017-Ohio-8800, 92 N.E.3d 850; Disciplinary Counsel v. Shaffer, 98
Ohio St. 3d 342, 2003-Ohio-1008, 785 N.E.2d 429; Toledo Bar Assn. v. Miller, 132
Ohio St. 3d 63, 2012-Ohio-1880, 969 N.E.2d 239; Disciplinary Counsel v. Rohrer,
124 Ohio St. 3d 65, 2009-Ohio-5930, 919 N.E.2d 180; Toledo Bar Assn. v.
DeMarco, 144 Ohio St. 3d 248, 2015-Ohio-4549, 41 N.E.3d 1237; and Warren Cty.
Bar Assn. v. Vardiman, 146 Ohio St. 3d 23, 2016-Ohio-352, 51 N.E.3d 587.
       {¶ 22} While each of those attorneys engaged in conduct similar to
Bennett’s, we find that just one of them had prior discipline—for a brief attorney-
registration suspension—and none of them had committed prior offenses involving
dishonesty, fraud, deceit, or misrepresentation, as Bennett has. Vardiman at ¶ 13.
       {¶ 23} We have recognized that the primary purpose of a disciplinary
sanction is not to punish the offender, but to protect the public by demonstrating
that this type of conduct will not be tolerated. See, e.g., Schuman at ¶ 17. But we
have also acknowledged:


       If a prior attempt at discipline has been ineffective to provide the
       protection intended for the public, then such further safeguards
       should be imposed as will either tend to effect the reformation of the




                                         7
                             SUPREME COURT OF OHIO




       offender or remove him entirely from the practice. The discipline
       for a repeated offense may be much greater than would have been
       imposed were it a first offense, yet such greater discipline is not a
       meting out of further punishment for prior acts but is a determination
       of the attorney’s fitness to practice.


In re Disbarment of Lieberman, 163 Ohio St. 35, 41, 125 N.E.2d 328 (1955); see
also Disciplinary Counsel v. Dann, 134 Ohio St. 3d 68, 2012-Ohio-5337, 979
N.E.2d 1263, ¶ 20.
       {¶ 24} Here, Bennett has a prior indefinite suspension for engaging in
dishonest conduct that also resulted in a felony conviction and a two-year prison
term, and he has gone on to engage in additional dishonesty and misrepresentation
just four years after being reinstated to the practice of law. Therefore, we conclude
that this misconduct warrants a greater sanction than the six-month suspension
recommended by the board or the one-year suspensions with six months stayed on
conditions that we imposed in the cases relied upon by the board.
       {¶ 25} Accordingly, Clyde Bennett II is suspended from the practice of law
in Ohio for one year. Costs are taxed to Bennett.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, FISCHER, and DEGENARO, JJ., concur.
       KENNEDY, FRENCH, and DEWINE, JJ., dissent and would suspend the
respondent from the practice of law for six months.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Donald M. Sheetz, Assistant
Disciplinary Counsel, for relator.
       Montgomery, Rennie, and Jonson, L.P.A., George D. Jonson, and Lisa M.
Zaring, for respondent.
                               _________________




                                          8